



RETIREMENT AND TRANSITION AGREEMENT


This RETIREMENT AND TRANSITION AGREEMENT (this “Agreement”) is made and entered
into by and between FBL Financial Group, Inc., including its affiliates by
ownership or management (collectively, the “Company”), and James P. Brannen
(“Executive”), effective as of November 20, 2019 (the “Effective Date”).


WHEREAS, Executive has been employed by the Company since 1991, culminating with
Executive being named Chief Executive Officer of the Company in 2012 and
continuing to serve in such capacity as of the date hereof; and


WHEREAS, Executive has notified the Board of Directors of the Company of his
intention to retire in early 2020; and


WHEREAS, the Company and Executive wish to provide for the orderly transition of
Executive’s duties to his successor, to recognize Executive’s service to the
Company and to provide for Executive’s continued cooperation leading up to and
upon separation from the Company.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:


1.    Transition of Duties; Conclusion of Employment; Consulting.


(a)    Effective as of December 31, 2019, Executive hereby resigns from the
Board of Directors of FBL Financial Group, Inc., all current officer positions
with the Company, and any committees thereof.


(b)    Executive shall remain in the position of Chief Executive Officer of the
Company from the Effective Date through and including December 31, 2019, upon
which date Executive shall be deemed, without further action by Executive or the
Company, to have voluntarily stepped down from such position.


(c)    Effective January 1, 2020, Executive shall remain in the employ of the
Company in the position of CEO Emeritus, reporting to the Company’s Chief
Executive Officer. During the period from January 1, 2020 to February 28, 2020
(the “Retirement Date”), Executive shall assist in the orderly transition of his
responsibilities and knowledge to the Chief Executive Officer and shall perform
such other duties as may be assigned to him by the Chief Executive Officer.


(d)    Executive’s employment with the Company shall terminate and his
retirement shall be effective as of the Retirement Date, upon which date
Executive shall be deemed, without further action by Executive or the Company,
to have retired and resigned from all positions Executive then holds with the
Company. Executive agrees to execute any documents reasonably required to
effectuate the foregoing.


(e)    For a period of twelve (12) months following the Retirement Date,
Executive agrees to make himself reasonably available to the Company to
periodically consult and advise the Company with respect to historical
information and current management practices.


2.    Separation Benefits. Pursuant to this Agreement, Executive shall be
entitled to the following payments and benefits:


(a)    For the period from the Effective Date through February 14, 2020,
Executive shall continue to receive base salary at his current rate. For the
period from February 14, 2020 through the Retirement Date, Executive shall
receive a base salary in the total amount of $2,500. Payments of base salary
shall be made on the Company’s regular pay days.


(b)    Any rights of Executive hereunder shall be in addition to any rights
Executive may otherwise have under the benefit plans, agreements or arrangements
of the Company to which he is a party or in which he is a participant,
including, but not limited to, any Company-sponsored employee benefit plans, the


1

--------------------------------------------------------------------------------





Management Performance Plan, Cash-Based Restricted Stock Unit Plan and related
award agreements, Cash-Based Restricted Surplus Unit Plan and related award
agreements, FBL Financial Group Retirement Plan, FBL Financial Group
Supplemental Retirement Plan, Farm Bureau 401(k) Savings Plan, Executive
Nonqualified Excess Plan, Farm Bureau Employer Match Deferred Compensation Plan
and FBL Financial Group Executive Salary and Bonus Deferred Compensation Plan.
The provisions of this Agreement shall not in any way abrogate Executive’s
rights under such other plans, agreements or arrangements. Notwithstanding the
foregoing, any unused vacation of Executive as of the Retirement Date shall be
forfeited and no payment shall be made to Executive therefor.


(c)    Executive shall receive a transition bonus payment in the amount of
$1,000,000, payable on February 28, 2020. For the avoidance of doubt, no
benefits shall accrue under or be applicable to such amount, including without
limitation under any of the benefit plans, agreements or arrangements listed in
the preceding paragraph.


(d)    Executive shall receive his current company car, and laptop computer as
of the Retirement Date.


3.    Covenants Regarding Confidentiality; Non-Solicitation; Competition.


(a)    Confidentiality. Executive acknowledges that during the course of his
employment, he has acquired and/or generated information that the Company deems
confidential and/or proprietary to the Company and/or subject to attorney-client
privilege. In addition, Executive has had access to certain third-party
information that has been provided to the Company on a confidential basis.
Executive agrees that he may not use or disclose, or allow the use or disclosure
by others of, any of the Company’s confidential, proprietary or attorney-client
privileged information, or any information of others provided to the Company on
a confidential basis, without the prior express written consent of the Company.
Excluded from the provisions of this subparagraph (a) are communications by
Executive to a government agency when such communications or information are
provided for, protected under, or warranted by applicable law.


(b)    Non-Solicitation. Commencing on the Effective Date and continuing until
the second anniversary of the Retirement Date, (the “Restricted Period”),
Executive shall not, directly or indirectly, (i) solicit, divert or attempt to
influence any person, firm, corporation or other entity who is or was a
policyholder, contract holder, client or customer of the Company to terminate or
decrease the amount of business such policyholder, contract holder, client or
customer has placed or may place with the Company; (ii) solicit or recruit any
employee of the Company, unless the employment of such employee with the Company
has been terminated other than by an inducement of employment otherwise
prohibited hereunder; or (iii) solicit, divert or attempt to influence any
person, firm, corporation or other entity who is or was an agent of the Company
to terminate or decrease the amount of business such person or entity conducts
with the Company.


(c)    Competition. During the Restricted Period, without the prior written
consent of the Company, Executive shall not serve as a director of any firm,
corporation or other entity engaging in the business of insurance and/or wealth
management with operations in any state in which the Company operates, and which
competes directly with the Company, other than any such directorships Executive
holds as of the Effective Date.


(d)    Severability of Provisions. In the event the provisions of this Section 3
should ever be adjudicated by a court of competent jurisdiction to exceed the
time or geographic or other limitations permitted by applicable law, then such
provisions shall be deemed reformed to the maximum time or geographic or other
limitations permitted by applicable law, as determined by such court in such
action. Each breach of the covenants set forth herein shall give rise to a
separate and independent cause of action.


(e)    Injunctive Relief. Executive acknowledges the provisions of this Section
3 are reasonable and necessary to protect the legitimate interests of the
Company, and any violation of this Section 3 will result in irreparable injury
to the Company, the exact amount of which will be difficult to ascertain, and
that the remedies at law for any such violation would not be reasonable or
adequate compensation to the Company for such a violation. Accordingly,
Executive agrees that if he violates the provisions of this Section 3, in
addition to any other remedy


2

--------------------------------------------------------------------------------





which may be available at law or in equity, the Company shall be entitled to
specific performance and injunctive relief without the necessity of proving
actual damages or posting a bond.


4.    Code Section 409A Compliance. The Company and Executive each hereby affirm
that it is their mutual view that the provision of payments and benefits
described or referenced herein is exempt from or in compliance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the Treasury regulations relating thereto (“Section 409A”) and that each
party’s tax reporting shall be completed in a manner consistent with such view.
The Company and Executive each agree that upon the Retirement Date, Executive
shall experience a “separation from service” for purposes of Section 409A. Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under Section
409A of the Code, each payment of compensation under this Agreement shall be
treated as a separate payment of compensation.


5.    Disclosure of Agreement. Executive understands and agrees that the Company
is required to disclose the existence and terms of this Agreement, and to file a
copy of this Agreement with the Securities and Exchange Commission as an exhibit
to its periodic reports under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). Executive consents to any such disclosure and filings
deemed necessary or appropriate and made by the Company under the Exchange Act
and pursuant to any other laws or regulations.


6.    Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all amounts that
are required or authorized to be withheld, including, but not limited to,
federal, state and local taxes and required or authorized payroll deductions. To
the extent any such withholding obligation arises after any applicable payment
has been made by the Company, Executive from time to time shall deliver to the
Company, in a form and manner acceptable to the Company, cash or other payment
(as determined by the Company) in an amount equal to the applicable withholding
obligation.


7.    Continuing Cooperation. Executive agrees that he shall cooperate with the
Company, its agents and its attorneys with respect to any matters in which
Executive was involved during Executive’s employment with the Company or about
which Executive has information, and will provide upon request from the Company
all such information or information about any such matter.


8.    Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and shall be effective when delivered
in person, consigned to a reputable national or international courier service or
certified or registered mail, and addressed to Executive at the last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, attention of the Chairman of FBL
Financial Group, Inc., or to such other address as either party may specify by
notice to the other.


9.    Successors and Assigns. This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors.


10.    Headings. The headings in this Agreement are not part of the provisions
hereof and shall have no force or effect.


11.    Amendment. This Agreement may not be amended or modified except by a
written agreement executed by the parties hereto or their respective permitted
successors and assigns.


12.    Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Iowa without giving effect to any choice or conflict of law provision or rule
(whether of the State of Iowa or any other jurisdiction). Each party hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of Iowa or any court of the State of Iowa
located in Polk County in any action, suit or proceeding arising out of or
relating to this Agreement. Each party hereby irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or


3

--------------------------------------------------------------------------------





hereafter have to the laying of the venue of any such action, suit or proceeding
brought in such a court and any claim that any such action, suit or proceeding
brought in such a court has been brought in an inconvenient forum. EACH OF THE
PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
MATTER BASED UPON OR ARISING OUT OF THIS AGREEMENT.


13.    Severability.    In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this Agreement shall
remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.


14.    Entire Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with respect to the subjects addressed herein and
supersedes all prior agreements, understandings and representations, written or
oral, with respect to those subjects.


15.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and which together shall be deemed to be one
and the same instrument. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.


[Signature Page Follows]






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


FBL FINANCIAL GROUP, INC.
JAMES P. BRANNEN
By: /s/ Craig D. Hill
/s/ James P. Brannen
      Craig D. Hill
James P. Brannen
      Chairman, Board of Directors
 





4